                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

In re:                                                        §
                                                              §      CHAPTER 11 CASE
CLEARWATER TRANSPORTATION, LTD.,                              §
                                                              §      CASE NO. 19-50292-cag
                    Debtor.1                                  §


                             WITNESS AND EXHIBIT LIST FOR HEARING
                                  ON MAY 16, 2019 AT 9:00 A.M.

          Clearwater Transportation Ltd. (the “Debtor”), the Debtor-in-Possession in the above-

captioned Case, files this Witness and Exhibit List for Hearing on May 16 at 9:00 a.m.

                                                     WITNESSES

          The Debtor may call the following witnesses at the Hearing:

                    1. Monty Merrill

                    2. Marshall Fein


          The Debtor reserves the right to call or not call any witnesses designated by any other

party, as well as additional rebuttal witnesses.




1
  The Debtor’s address is 6013 Fountainwood, San Antonio, Texas 78233 and the last four digits of its Federal Tax
Identification number are 2020.


                                                         1
117928.000001 4829-2186-7158.1 5/10/2019 (5:49 PM)
                                                     EXHIBITS

          The Debtor designates the following exhibits that may be admitted:

EXHIBIT                               DESCRIPTION               M   O   O   A   D   DISPOSITION
NUMBER                                                          A   F   B   D   A   AFTER TRIAL
                                                                R   F   J   M   T
                                                                K   E   E   I   E
                                                                E   R   C   T
                                                                D   E   T
                                                                    D
     1.         Final Cash Collateral Order and Budget


     2.         Declaration of Monty Merrill


     3.         Schedules


     4.         Clearwater/CONRAC Sublease (Dollar)


     5.         Clearwater/CONRAC Sublease (Thrifty)


     6.         Master Lease (without Exhibits)


     7.         Service Center Lease with City of Austin


     8.         O&M Aging Detail


     9.         FY 2018 Rent Reimbursement Request


    10.         Emails on FY 2018 Rent Reimbursement


    11.         CONRAC Chart on FY 2018 Rent Paid


    12.         CONRAC Rent Reserve Chart




                                                        2
117928.000001 4829-2186-7158.1 5/10/2019 (5:49 PM)
EXHIBIT                               DESCRIPTION             M   O   O   A   D   DISPOSITION
NUMBER                                                        A   F   B   D   A   AFTER TRIAL
                                                              R   F   J   M   T
                                                              K   E   E   I   E
                                                              E   R   C   T
                                                              D   E   T
                                                                  D
    13.         FY 2018 O&M Reimbursement Request


    14.         Charts (Revised and Initial) of FY 2018 O&M
                Costs – Actual vs. Budget

    15.         Email of Mr. Fein and Ms. Hamm on Rent
                and O&M Reimbursement

    16.         Rent Chart for CONRAC


    17.         Chase Account Statement



          The Debtor reserves the right to use any exhibits presented by any other party. The

Debtor also reserves the right to use and/or present demonstratives for any purpose. The Debtor

also reserves the right to use exhibits, demonstratives, and testimony not listed here for

impeachment or rebuttal purposes at the hearing.

          The Debtor reserves the right to supplement or amend this Witness and Exhibit List any

time prior to the hearing. Any party wishing to receive a copy of any of the foregoing exhibits

should email Patrick L. Huffstickler at phuffstickler@dykema.com. Requested exhibits will be

provided by electronic transmission.




                                                     3
117928.000001 4829-2186-7158.1 5/10/2019 (5:49 PM)
 Dated: May 10, 2019.                                Respectfully submitted,

                                                     DYKEMA GOSSETT PLLC

                                                     By: /s/ Patrick L. Huffstickler
                                                          Patrick L. Huffstickler
                                                          State Bar No. 10199250
                                                          phuffstickler@dykema.com
                                                          112 East Pecan Street, Suite 1800
                                                          San Antonio, Texas 78205
                                                          (210) 554-5500
                                                          (210) 226-8395 (Fax)
                                                     COUNSEL FOR DEBTOR AND
                                                     DEBTOR-IN-POSSESSION




                                           CERTIFICATE OF SERVICE

       I hereby certify that on May 10th, 2019, a true and correct copy of the foregoing
document was served by electronic notification by the Electronic Case Filing system for the
United States Bankruptcy Court for the Western District of Texas.


                                                          /s/ Patrick L. Huffstickler
                                                          Patrick L. Huffstickler




                                                             4
117928.000001 4829-2186-7158.1 5/10/2019 (5:49 PM)
